UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2294


CHUKWUEMEKA SAMUEL UKAONU,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before KING and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Chukwuemeka Samuel Ukaonu, Petitioner Pro Se. Deitz P. Lefort, Erik Robert Quick,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chukwuemeka Samuel Ukaonu, a native and citizen of Nigeria, petitions for review

of an order of the Board of Immigration Appeals (Board) affirming without opinion the

immigration judge’s denial of his requests for asylum and withholding of removal. 1 We

have thoroughly reviewed the record, including the transcript of Ukaonu’s merits hearing

and all supporting evidence. We conclude that the record evidence does not compel a

ruling contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012), and that substantial evidence supports the adverse credibility determination. See

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

       Accordingly, we deny the petition for review. In re Ukaonu (B.I.A. Oct. 6, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




       1
        Ukaonu does not challenge the denial of his request for protection under the
Convention Against Torture. He has therefore waived appellate review of this claim. See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).

                                            2